NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SURINDER KAUR,                                  No.    14-72889

                Petitioner,
                                                Agency No. A076-858-660
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Surinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s second motion to

reopen as untimely where the motion was filed more than eight years after the

BIA’s final order, see 8 C.F.R § 1003.2(c)(2), and where Kaur failed to

demonstrate changed country conditions in India to qualify for the regulatory

exception to the time and number limitations for filing a motion to reopen, see 8

C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (evidence immaterial in light of prior adverse credibility determination); see

also Najmabadi, 597 F.3d at 987-90 (petitioner failed to show evidence was

“qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                  14-72889